Citation Nr: 1714351	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  08-29 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, claimed as secondary to a service-connected right ankle disability. 

2.  Entitlement to service connection for a right hip disorder, secondary to lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and appellant


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to January 1977, with active honorable service from June 1971 to June 28, 1974; his character of service from June 29, 1974 to January 1977 has been determined to preclude entitlement to VA benefits based on that period of service.  The Veteran died in September 2013.  The appellant is the Veteran's surviving spouse. 

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) which denied, in pertinent part, reopening the claims for service connection for a lumbar spine disorder and a right hip disorder. 

The Veteran and his spouse (the appellant) testified before the undersigned Veterans Law Judge at a Travel Board hearing in May 2012; a transcript of that hearing is of record.  In a July 2012 decision, the Board, in pertinent part, reopened and denied (de novo) the claims for service connection for a lumbar spine disorder and a right hip disorder. 

The Veteran appealed the Board's July 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2013 Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's decision to the extent it denied the Veteran's claims for service connection for a lumbar spine disorder and a right hip disorder.  The Board has characterized the claim for service connection for a right hip disorder as secondary to a lumbar spine disorder as the Joint Motion stated the parties vacated and remanded the July 2012 Board decision "only to the extent that it denied the claim on a basis secondary to his lumbar spine condition." 

In November 2014, the Board remanded these matters for additional development.  Upon completion of the requested development, the claims were returned to the Board, wherein they were again denied in a December 2015 decision.

The Veteran appealed the Board's December 2015 decision to the Court.  Pursuant to an October 2016 Joint Motion, the Court vacated the Board's decision to the extent it denied the Veteran's claims for service connection for a lumbar spine disorder and a right hip disorder and remanded them for reconsideration of the medical evidence of record.  As such, these claims are once again before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's lumbar spine disorder is not related to and did not have its onset during his honorable active service, and was not caused or aggravated by his service-connected right ankle disability. 

2.  The Veteran's right hip disorder is not causally related to or otherwise aggravated by a service connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a lumbar spine disorder, including as secondary to service-connected right ankle disability, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016). 

2.  The claim of service connection for a right hip disorder, on a secondary basis, lacks legal merit.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

VA's duty to notify was satisfied by way of October 2006 and December 2010 letters, the October 2006 letter being sent prior to the initial RO decision in this matter.  The letters indicated what evidence was required to substantiate the claim, and the Veteran's and VA's respective duties for obtaining evidence.  The December 2010 letter informed the Veteran of evidence required to substantiate secondary service connection.  The Board finds that the notification requirements have been satisfied as to both timing and content as to the Veteran's claim.  The letters also provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A January 2015 supplemental statement of the case readjudicated the matters after the appellant and her representative had opportunity to respond. In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error). 

VA also has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in the procurement of service treatment and personnel records, pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA and private treatment records, and lay statements, have been obtained.  He was afforded multiple VA examinations.  As will be discussed in greater detail below, the Board finds that the overall record is adequate to properly address the issues presented.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor the appellant has identified any pertinent evidence that remains outstanding. 

Finally, neither the appellant nor her attorney asserts that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that she is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

In light of the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309 (a) ).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background

The Veteran's service treatment records from his honorable period of service show no indications of any problems involving the lumbar spine or right hip.  An April 1975 report of medical history noted the Veterans' complaint of recurrent back pain.   A January 1977 report of medical history shows the Veteran complained of recurrent back pain, and the associated January 1977 report of medical examination shows objective findings of low back syndrome.  

Relevant post service treatment records include the following: 

a) An April 2003 VA examination report.  On this occasion, it was recorded the Veteran complained of intermittent lower back pain, more noticeable for the past two to three years.  He stated he had never injured his back as far as he could recall.  He denied any pain or discomfort related to the right hip.  The diagnoses included minor degenerative joint disease of the lumbar spine per x-ray, and no evidence of right hip symptoms or abnormality on examination. 

b) An August 2006 private medical opinion by Dr. D.L. Womack, D.C.  In this document he stated that it was as likely as not the Veteran's right hip and low back pain was caused by his ankles.  No rationale was provided for this assertion. 

c) A September 2006 MRI of the lumbar spine.  This revealed mild degenerative changes. 

d) A December 2007 physical therapy letter.  In this document it was indicated that the Veteran had no problems with his back prior to limping and favoring his right ankle.  It was opined that "[d]ue to the Veteran's long history of r[ight] ankle pain it [was] a possibility that the gait deviation and alteration of weight bearing could have contributed to the degeneration in his r[ight] lower extremity and low back."  (Emphasis added).  The letter also indicated that it may not be possible to completely prove that the right ankle was the cause of the Veteran's back and hip problems, but that it was also not possible to prove that the ankle injury did not contribute to his current problems. 

e) A November 2009 physical therapy report.  This document revealed the Veteran demonstrated a mild lateral shift of his lumbar spine (likely postural due to constantly leaning away from the right ankle).  There also was an opinion expressed that the lateral lean was likely to contribute to his current back pain, and that the Veteran's lumbar pain was likely as not connected to an old service-connected ankle injury that causes impaired gait and concurrent left lateral lumbar shift. 

f) A February 2011 VA examination.  After this examination, the Veteran was diagnosed to have multilevel lumbar facet degenerative joint disease, degenerative disc disease and mild canal stenosis.  It included the opinion that the lumbar condition was less likely as not caused by or a result of the Veteran's service-connected right ankle disability.  This was supported by the observation that there was no reduced right-sided muscle mass as might be expected if he was aggressively unweighting his right side.  (It is understood from the sense of the opinion this would be necessary if an altered gait was to be responsible for the Veteran's lumbar spine disorder.) 

g) An October 2013 private medical opinion by Dr. A. Ali.  In this, it was opined that it was more likely than not that the Veteran's lumbar spine and right hip disorder were secondary to his service-connected right ankle disability.  It was emphasized that physical therapy evaluations were clear the Veteran had a significant alteration in his body mechanics secondary to his ongoing ankle pain.  Notably, the opinion does not actually cite to or reference evidence supporting the conclusion.  Instead, the opinion cites evidence supporting that the spinal tilt when corrected causes pain in the Veteran's right ankle, the opposite causal connection the Veteran is attempting to establish.

h) A December 2014 addendum opinion to the February 2011 VA examination report.  In the December 2014 opinion, it was noted that the term "lateral shift" as used in the November 2009 physical therapy report was used to indicate a postural observation rather than a permanent or chronic physical finding.  Notably, the December 2014 VA addendum opinion specifically stated that a person's pain in many regions of the body may be increased by a gait alteration as found in 2009, but such is not an "irreversible worsening" so as to reflect aggravation of the underlying disability.  It was further noted that imaging from September 2004 (which found mild degenerative changes in the lumbar spine) to 2009 shows a gradual increase, as expected with aging. [To the extent imaging studies from September 2004 were referenced, the Board finds that such appears to have been a mere typographical error as a September 2006 MRI found mild degenerative changes in the lumbar spine, and is not prejudicial to the opinion provided in the December 2014 opinion.]  The examiner indicated that if the service-connected right ankle disability caused or aggravated the degenerative spinal disability, it would be expected that a noticeably greater than normal progression would have been described or seen over time, which it was not.  On this basis, the examiner concluded that the service-connected right ankle disability did not cause or aggravate the gradual age-related progression in the diagnosed degenerative spinal condition. 

i) A May 2015 private medical opinion by Dr. A. Ali.  In this document, Dr. Ali again expressed the view that the Veteran's lumbar disorder is secondary to his service connected right ankle disorder.  This document attached significance to the observation that the December 2014 VA examiner failed to acknowledge that the physical therapy notes found an antalgic gait and leg length discrepancy; it again referenced evidence of recurrent back pain and low back syndrome in the service treatment records; and cited the August 2006 Dr. D.L. Womack, D.C. opinion as supporting evidence. 

Analysis

As noted above, the Veteran's service treatment records do not show complaints or treatment pertaining to a lumbar spine or right hip disorder during his honorable active duty service.  As further noted in the Introduction, the Veteran's character of service from June 29, 1974 to January 1977 has been determined to preclude entitlement to VA benefits based on that period of service.  See November 2002 Administrative Decision.  Thus, to the extent that those back complaints occurred exclusively during a period of service that does not provide a basis for an award of compensation benefits, service-connection upon such basis would be prohibited as a matter of law.  However, to the extent that such complaints indicate a recurrent history of symptoms that dated back to the Veteran's honorable period of service, consideration for service-connection as such would be warranted.   

In this case, it is unclear when the Veteran's actual complaints of recurrent back pain began, as it is not so stated in either the April 1975 examination or the January 1977 examination.  It is at the very least conceded that the occurrence of such pain would have had to have occurred sometime between the Veteran's May 1971 examination, in which he was last asked about his back and reported no problems, and the April 1975 examination, when such complaints were first noted.  Therefore, affording the Veteran the benefit of the doubt in the absence of a definitive onset for his recurrent back pain, it is conceded that it is possible that the recurrent back pain may have had its onset during his period of honorable service.  Nonetheless, this back pain, later diagnosed as low back syndrome, is still only a symptom of pain and not a diagnosed underlying pathology, and it is certainly not a diagnosis of arthritis as the Veteran's lumbar spine disability for which he has filed a claim is currently manifested.  

Furthermore, the only probative opinions regarding a direct causal relationship to the recurrent back pain were provided via the 2011 VA examination and 2014 VA examination addendum opinion, items (f) and (h).  In this regard, it was indicated that the cause of the Veteran's recurrent back pain in service was a separate and distinct pathology from the later development of arthritis in the lumbar spine.  In particular, the VA examiner noted that the Veteran's symptoms of this present condition did not begin until around 2000, nearly 25 years after service, as per the Veteran's statements himself.  Additionally, it was noted that it was not unusual for the Veteran to develop arthritis at that particular age.  Further, the examiner distinguished between the presence of back pain alone versus actual degenerative arthritis in his discussion of how the Veteran's altered gait may cause back pain on a temporary basis, but it could not cause a severe enough mechanical and structural change to the back to result in arthritis.  Last, the examiner provided that, had the Veteran had arthritis or the beginnings of such during military service or within the first year thereafter, such would have been noted on his concurrent medical examinations, which found no disability present in that regard.  Rather, the examiner appears to indicate that it would not be expected, had the Veteran been in the early stages of his current arthritis, for it to take over 25 years to finally manifest and be diagnosed.

Although the opinions of Dr. Ali in 2013 and 2015, items (g) and (i), appear to address the period of time during his military service when the Veteran complained of recurrent back pain, there was no opinion provided as to whether the current arthritis of the lumbar spine was related to the complaints of recurrent back pain on a direct basis.  Rather, she appears to have been providing an opinion exclusively related to the issue of secondary service-connection to the right ankle by way of such relationship first appearing in service via the Veteran's altered gait and continuation of such altered gait to present.  Therefore, this opinion is not considered probative on the issue of whether service connection on a direct basis is warranted, but rather shall be discussed in further detail below within the context of secondary service connection to the right ankle.

As such, there is no evidence of lumbar spine arthritis in the first post service year, which would include his first year of service during his other-than-honorable characterization, nor is there evidence that the Veteran's lumbar spine disorder is causally or etiologically related to his honorable active duty service.  The matter of a nexus between the Veteran's honorable active duty service and his current lumbar spine disorder is a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   Therefore, service connection on a direct basis is not warranted.

However, notably, the Veteran's main theory of entitlement is that his lumbar spine disorder is secondary to his service-connected right ankle disability.  In this regard, items (b) and (e) only associate back pain with the Veteran's ankle, and as pain itself is not a disability, this does not support the service connection claim.  The evidence does show that owing to ankle discomfort (at least in part), the Veteran has modified his gait and assumed a tilted posture (i.e., a left later shift and antalgic gait).  However, the VA examiner convincingly explained these are unrelated to the Veteran's lumbar spine diagnosis. [Item (f) and (h)].  The lateral shift is simply a description of posture and the altered gait has not been significant enough to produce or influence the lumbar spine diagnoses.  Instead, the Veteran's diagnoses are explained to be an age related condition.  (The VA examiner's remarks are actually consistent with the December 2007 physical therapy letter, item (d), in which it was noted it was possible for an altered gait to contribute to low back degeneration.  The VA examiner evidently agrees with that possibility, although it would be necessary for the alteration to be quite significant.) 

The letters from Dr. Ali [item (g) and (i)] fail to provide a convincing counter rationale to the VA examiner's opinion.  Dr. Ali's 2013 letter simply points to the physical therapy notes that contain the observation the Veteran had a tilt of the spine, and an alteration in body mechanics she described as significant, without further clarification.  The VA examiner however, explained that there would be reduced muscle mass in the leg if the Veteran was in fact altering his body mechanics enough to produce his current lumbar spine diagnoses.  Dr. Ali additionally argued that not all cases of alteration of gait that led to a severe structural change, such as arthritis, would necessarily show reduced muscle mass, and that other indicators, such as the Veteran's demonstrated leg shortening and antalgic gait, would be highly indicative of significant structural changes that would  be consistent with the additional development of arthritis in the lumbar spine.  Even granting wide latitude to Dr. Ali's opinion, however, the VA examiner also explained that any structural shift in the Veteran's posture in his lower extremities (which would implicitly include documented antalgic gait and leg length) were limited to just those extremities and did not actually reflect any documented structural shift for the Veteran's spine itself.  The VA examiner further explained that, had such a structural shift to the spine actually occurred, it too would have been documented just as the lower extremity antalgic gait and leg length deformities were.

Additionally, it is noted that Dr. Ali appears to argue that the Veteran's current back disability's association with his right ankle began during military service.  In this regard, Dr. Ali has correctly posited that the Veteran first injured his right ankle in 1971 and that complaints of recurrent back pain were recorded in 1975 and 1977 (also indicating that the Veteran could have actually had onset of recurrent back pain at any time between 1971 and 1975 as conceded above).  However, her primary explanation as to the relationship of these two conditions is simply that the back pain appears to have occurred after the ankle injury and, as seen with the Veteran's current antalgic gait and leg shortening, such alteration of gait must have begun at that time and slowly began altering the structure of the Veteran's spine.  Again, in this regard the Board finds that the VA examiner's explanation is more probative, in that it explained that had such a significant structural shift been occurring at that time, it would have been recorded and the examiner's in 1975 and 1977 examinations would not have merely just reported normal back findings and lower back syndrome (essentially lower back pain), but a more significant finding of degenerative changes.  

In contrast, Dr. Ali appears to be more relying on a post hoc fallacy, merely assuming that because B comes after A, A caused B.  Although Dr. Ali additionally argues that the cause was the same altered gait mechanisms that appear to be present currently being in existence during the time of the Veteran's military service, there is no corroborating evidence in the Veteran's complete medical record from that time period.  

Here, the Veteran's service treatment records are complete (which include entrance and separation examinations, immunization records, dental records, as well as medical histories), and it is an indisputable fact that these records do not show that the Veteran was treated for or diagnosed with any structural gait deformities, such as antalgic gait or leg shortening, in relation to his right ankle, for which he received treatment on a multitude of occasion throughout his entire period of service.

The Veteran's medical histories provided in the service treatment records show that he sought treatment on multiple occasions for passing a bloody stool; nausea and coughing; flu; arch supports for feet; hemorrhoids; and, most importantly, numerous visits to the podiatry clinic for right ankle treatment.  However, there was no discussion of any antalgic gait capable of altering the structure of the Veteran's spine or leg length discrepancies.  The Board finds that such gait alteration issues, if present, would have ordinarily been recorded in the medical records in some manner, if such in-service incident and subsequent injuries existed.  In other words, the Veteran's other medical complaints, however authentic, are documented in the service treatment records.  However, structural changes related to gait alteration are not.  It is within the common knowledge of a law body, such as the Board, to assume that such significant structural abnormalities would be recorded in the service treatment records, if present.  Therefore, the absence of documented structural changes related to gait alteration makes it less likely that such actually occurred in service.  See AZ, 731 F.3d at 1303; Buczynski, 24 Vet. App. at 224; see also Kahana, 24 Vet. App. at 440.

In view of the foregoing, the weight of the competent medical evidence demonstrates that the Veteran's lumbar spine disorder began after his honorable active service, and was not caused by any incident of his honorable service, to include as secondary to his service-connected right ankle disability.  The Board thus finds that the preponderance of the evidence is against his claim for service connection. 

In regard to continuity of symptoms, the Board finds that the Veteran's claimed degenerative arthritis of his lumbar spine is properly afforded such consideration, as arthritis is one of the enumerated conditions in 38 C.F.R. §  3.309  (a).  Walker, 708 F.3d 1331.  However, due to the finding that there was no credible or probative evidence of a diagnosis of arthritis of the lumbar spine in service (or within one year after service), as the Veteran was merely shown only to have complaints of recurrent back pain during the first year post honorable active service and actual arthritis to a compensable degree was not diagnosed until 2003, nearly 28 years later, any further discussion of continuity of symptoms from such is rendered moot and shall be discussed no further.

In regards to the claim for service connection for a right hip disorder, as indicated above in the Introduction, the theory of entitlement is limited to secondary to a lumbar spine disorder, as agreed upon by the parties in the Joint Motion.  The provisions of 38 C.F.R. § 3.310  only apply to service connection for secondary disabilities caused by a service-connected disability.  In this case, service connection for a lumbar spine disorder has been denied.  Accordingly, there is no legal basis of entitlement to secondary service connection for a right hip disorder because the Veteran has not been granted service connection for the disability that he alleges caused the claimed disability.  Therefore, with respect to the claim of secondary service connection, application of the law to the facts is dispositive, and the appeal must be terminated because there is no entitlement under the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 42, 429-30 (1994).

In reaching the above conclusions, the Board has considered the applicability of the benefits of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56   (1990).







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a lumbar spine disorder is denied. 

Service connection for a right hip disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


